     Case 4:02-cr-00282-WTM-CLR Document 81 Filed 12/17/20 Page 1 of 3



                 IN THE UNITED STATES DISTRICT COURT FOR
                    THE SOUTHERN DISTRICT OF GEORGIA
                            SAVANNAH DIVISION


UNITED STATES OF AMERICA


V.                                              CASE NO. CR402-282


ANTONIO DECORE SAMUEL,

       Defendant.




                                 ORDER


      Before the Court is Defendant Antonio Decore Samuel's Motion


for Reconsideration (Doc. 77), which the Government has opposed

(Doc. 80). Defendant seeks reconsideration of this Court's order

denying his motion for compassionate release or an order placing

Defendant    on     home   confinement.     (Doc.    71.)      After     careful

consideration. Defendant's motion (Doc. 77) is DENIED IN PART and

DISMISSED IN PART.


      In   his    motion   for   reconsideration.        Defendant     primarily

asserts    the   same   arguments that    he    raised    in   his   motion for

compassionate release. (Doc. 77.) Namely, Defendant contends that

he should be granted compassionate release due to the ongoing

COVID-19 pandemic. (Doc. 77 at 1.) '^A motion for reconsideration

cannot be    used    *to relitigate   old      matters,   raise      argument or

present evidence that could have been raised prior to the entry of

judgment.' " Gilliam v. U.S. Dep't of Veterans Affs., 822 F. App'x

985, 992 (11th Cir. 2020) (quoting Richardson v. Johnson, 598 F.3d
      Case 4:02-cr-00282-WTM-CLR Document 81 Filed 12/17/20 Page 2 of 3



734, 740 (11th Cir. 2010)). As the Court stated in its prior order,

COVID-19 is not in and of itself an extraordinary and compelling

reason that warrants compassionate release. See United States v.

Raia, 954 F.Sd 594, 597 (11th Cir. 2020) (""'[Tlhe mere existence of

COVID-19 in society and the possibility that it may spread to a

particular prison alone cannot independently justify compassionate

release, especially considering         BOP's statutory role, and its

extensive professional efforts to curtail the virus's spread.").

Accordingly, the Court finds no reason to disturb its prior order

and Defendant's motion (Doc. 77) is DENIED.

       To the extent Defendant is seeking an order from this Court

placing him on        home confinement, his request is misplaced. A

request for home confinement under the Coronavirus Aid, Relief,

and Economic Security Act (^'CARES Act"), Pub. L. No. 116-136,

enacted on March 27, 2020, is different than a request for sentence

reduction     based    upon   compassionate    release.        Under   Section

12003(b)(2) of the CARES Act, if the Attorney General finds that

emergency conditions will materially affect the functioning of the

BOP, the BOP is permitted to "lengthen the maximum amount of time

for which the Director is authorized to place a prisoner in home

confinement under the first sentence of section 3624(c)(2) of title

18, United States Code, as the Director determines appropriate."

United States v. Allen, No. 2:14-cr-024, 2020 WL 2199626, at *1

n.l   (S.D.   Ga.   May 6,    2020). Thus,    the   BOP   is   utilizing   its
      Case 4:02-cr-00282-WTM-CLR Document 81 Filed 12/17/20 Page 3 of 3



authority under 18 U.S.C. § 3624(c)(2) and 34 U.S.C. § 60541—not

the    compassionate        release   provision     of   18    U.S.C. § 3582(c)—to

effectuate the Attorney General's directive to the BOP regarding

home confinement in connection with the CARES Act. Id. at *1. This


Court lacks the authority to order the BOP to release a prisoner

on home confinement. See United States v. Calderon, 801 F. App'x

730, 731-32 (11th Cir. 2020) (explaining that under 34 U.S.C. §

60541(g)(1)(A) the Attorney General "may" release eligible elderly

offenders, and the district court was without jurisdiction to grant

relief); see also Allen, 2020 WL 2199626, at *1 ("These statutes

do    not   authorize   a   federal   court to     order      the   BOP   to    release   a


prisoner."); United States v. Greene, No. CR 116-056, 2020 WL

3316987,     at *1   (S.D.     Ga.    June   18,   2020). Thus,        to      the   extent

Defendant is seeking an order from this Court placing him on home

confinement, Defendant's motion is DISMISSED.

       SO ORDERED this //-" day of December 2020.




                                        WILLIAM T. MOORE, UR.
                                        UNITED STATES DISTRICT COURT
                                        SOUTHERN    DISTRICT        OF GEORGIA
